DETAILED ACTION
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being discloses by Saint Gobain (WO 2014/128424 A1).
Saint Gobain discloses the method and invention including:
Claims 1 and 15; (module) retrieving information relating to the location and nature of faults in each of the glass sheets of the sequence (see page. 17, ln. 33-34, the identifier 12); (module) defining an optimization criterion (see page. 4, ln. 7-9); (module) generating, implemented by computer, one or more sequences of cutting plans for the glass sheets (see page 3, ln. 24-25) according to the location of the faults in each of the glass sheets (page 2, ln. 30 and page 2, ln. 3-7) and while satisfying the order and/or positioning requirements of the glass pieces for each stand; (module) selecting, implemented by computer, of one of the sequences of cutting plans according to the optimization criterion (see page 4, ln. 10-15).
Claim 2; wherein the optimization criterion a is chosen from among a criterion of minimum total surface area loss or a criterion of minimum number of glass sheets cut (page 12, ln.10).
Claim 3; wherein the order and/or positioning requirements are chosen from among the orientation of the glass pieces in each stand and/or the order of the glass pieces in each stand (see page 4, ln. 3-4).
Claim 4; wherein the cutting plans comprise several hierarchical cutting levels (page 6, ln. 3).
Claim 5; wherein the generation of the sequence or sequences Si of cutting plans for the glass sheets is carried out such that glass pieces to be cut contain faults satisfying a severity criterion defined beforehand (see page9, ln. 11-13).
Claim 6; wherein the severity criterion T is chosen from among a fault size criterion, a criterion of fault density on the glass sheet, a fault nature criterion or an optical alteration criterion, alone or in combination (page 9, ln. 10-11).
Claim 7; wherein the generation of sequences of cutting plans of step (c) and/or the selection of one of the sequences of cutting plans of step (d) are carried out with the aid of an exploratory dendrogram, a heuristic or metaheuristic search method, linear optimization by Lagrange duality, or dynamic programming (page 4, ln. 24-27).
Claim 8; wherein a duration required for executing the step for generating the sequence or sequences of cutting plans for the glass sheets does not exceed a predefined duration (page 4, ln. 24-27).
Claims 9 and 16; wherein the information retrieval of step (a) comprises the reading, with the aid of an acquisition system means, of a symbol forming a code able to be read via the edge face of each of the glass sheets, said code containing an identifier associated with the information relating to the location and nature of the faults in the glass sheet (see page 15, ln. 21-24 and page 25, ln. 18-19).
Claims 10 and 17; wherein said identifier is contained in a database 10 which contains the information relating to the location and nature of the faults in the glass sheet.
Claims 12 and 18; cutting out glass pieces in the glass sheets according to the sequence Si of cutting plans PD1 that is selected at step (d) of said generation method (see page 2, ln. 33).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724